UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6524


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE EDWARD SMITH, JR., a/k/a Little George, a/k/a Baby G.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:03-cr-00094-HCM-FBS-1)


Submitted:   June 11, 2012                 Decided:   June 19, 2012


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Edward Smith, Jr., Appellant Pro Se. William David Muhr,
Assistant  United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George Edward Smith, Jr., appeals the district court’s

order    denying     his    18   U.S.C.    §    3582(c)(2)     (2006)    motion    for

reduction of sentence.           We have reviewed the record and find no

reversible error.           The district court found that Amendment 750

lowered    Smith’s         Guidelines     range     and    denied       relief    upon

reasoning that Smith was not eligible for a sentence reduction

because the low end of his reduced Guidelines range did not fall

below his current term of imprisonment.                    See United States v.

Stewart, 595 F.3d 197, 201-03 (4th Cir. 2010).                    While we concur

that    Smith   is   not    entitled      to   relief,    we   disagree    with    the

district court’s analysis.              We conclude that Smith’s Guidelines

range was simply unaffected by Amendment 750 because his base

offense level remained thirty-six pursuant to U.S. Sentencing

Guidelines Manual § 2D1.1(c)(2) (2011).                   Thus, because Smith is

not eligible for resentencing under § 3583(c)(2), we affirm the

judgment of the district court.                See United States v. Smith, 395

F.3d 516, 519 (4th Cir. 2005) (stating that appellate court “may

affirm on any grounds apparent from the record”).                        We dispense

with oral argument because the facts and legal contentions are




                                           2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                                AFFIRMED




                                    3